Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 5/2/2022 with a priority date of 6/10/2020.
Claims 1-3 and 6-13 are currently pending and have been examined.
Amendments to claims 1-3 and 6-13 have been entered and claims 4 and 5 are cancelled.
Claims 1-3 and 6-13 are rejected under 35 USC 103 in view an additional reference.
Claims 1-3 and 6-13 are rejected under 35 USC 112.
Claim 1-3 and 6-13 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims fall within at least one of the four categories of patent eligible subject matter but the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims are 1-3 and 6-10 are an apparatus, and claims 11-13 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are directed to an abstract idea without providing a practical application or significantly more.
Prong 1: The claim recite the abstract concept of acquiring a code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action, acquiring the first data and the second data from the code and providing the information specified by the second data to the consumer identified by the first data. In a related series of steps the claims prompt the consumer to select a coupon menu, create a coupon list, output the coupon list, prompt the user to select coupons, create a coupon code, acquire the coupon code, and create a sales promotion code. 
Dependent claims define the information is relating to a privilege associated with a commodity, service points, the code includes a sale promotion code, the code include a member code, the code includes a commodity for price reduction, prompting the user to create the code and informing the user that a commodity is not included in the purchase.
Under the BRI the claims offer a code that is string of characters or numbers acquired in any manner were the code includes a first piece of data identifying the consumer and a second piece of data that can be provided for any type purchase action. Independent claims are as broad as a customer telling a merchant a number that identifies them and a discount, payment or product. Although the claims are not so limited even when considering all the dependent claims, the code could be a QR code having a coupon ID and a loyalty ID that is provided to customer and scanned at a POS.
The concept includes acquiring the customer identity and information to be provided for a purchase then providing the information to the customer, which clearly falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.
Prong 2: The claims include the additional element of  “a display” and “a processor”. This element is claimed and described in the specification at a high level of generality, which at best amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Viewing the display menu on the display and processor as an ordered combination with the abstract idea does not add anything further than looking at the limitations individually because the ordered combination of steps merely invoke generic computerized devices as tools to perform functions to implement the steps along with a menu. Further, the order combination merely offers a processor that performs the operations of acquiring data and providing information, which are functions that computers were designed to performed
Step 2B: As discussed in regards to a practical application, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the claims merely recite a series of abstract concept being performed on a processor, which is mere instructions to implement an abstract idea on a computer. The claims amount to significantly more than the automation of a business process or how these functions provide meaningful limits or amount to more the necessary data gathering and outputting. 
Viewing the computerized elements as an ordered combination with the abstract idea does not add anything further than looking at the limitations individually because the ordered combination of steps merely invoke generic computerized devices as tools to perform functions to implement the claimed steps. The order combination merely offers a processor to acquire data and provide information, which are functions that these devices were designed to performed.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitations of “create a coupon code based on the select one or more coupons; acquire the created coupon code;” is not supported by the written description. Figure 6 shows acts for creating a sales promotion code, and Figure 16 uses the same acts up to act 206. Specifically, ACT 204 discloses that a code creation command is created when a user is finished selecting coupons, “The code creation command includes, together with a member code, a coupon code of the coupon selected by the consumer.” See applicant’s published specification at [0055-0057]. Examiner respectfully asserts that including a coupon code is different than creating a coupon code. Paragraph [0037] discloses the coupon record includes a coupon code and [0038] discloses “The coupon code is a unique code set for each of coupons in order to individually identify various coupons”. Paragraph [0065] discloses creating a coupon list with coupon codes but not a coupon code.
Further, the code creation command results in ACT206 that acquires a member code and ACT207 that acquires selected coupon codes, which results in ACT208 that creates sales promotion code. See, [0062-0072]. 
The limitation offer one or more coupons, thus assuming there are two coupons then the limitation could be interpreted based on paragraph [0068] the “In ACT 207…if the code creation command includes two or more coupon codes, the processor 21 acquires all the coupon codes”.  Under this interpretation a code creation command that include a first coupon code and second coupon code could be called a coupon code containing the two coupon codes, although not in light of the applicant’s specification where coupon code is a unique code set for each of the coupons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 9 and 11 recites the broad recitation “a code”, “first data” and “second data” , and the claim also recites “sale promotion code”, “an acquired member code” and “coupon code” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is  merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The specification broadly describes “a code”, “first data” and “second data” in [0026] according to at least one of the embodiments, then the first and second embodiments  refer to “sale promotion code”, “member code” and “coupon code”, and paragraph [0106] discloses “the sales promotion code 51 including first data, that is, the member code for identifying the consumer and second data, that is, the coupon data for specifying information provided for a purchase action.”. In light of the specification it seems that the (1) code is the sales promotion code, (2) the first data is the member code and (3) the second data is the coupon code. However, the code is already acquired, and the first data and second data are already acquired from the code. Creating a coupon code based on the selected one or more coupons is not even suggested by the specification and creating a sale promotion code (i.e. code) is not necessary if the code is already acquired by the processor.
Reordering the steps so the new limitation are performed after the original limitation does not result in a definite arrangement because the processor would have already created the coupon code and sales promotion code. The only code that Figure 6 acquires twice is the member code, which is acquired the first time from coupon display command, via the communication terminal by the user selecting coupon display menu, and acquired the second time from the code creation command, via communication terminal by the user selecting coupons. The last step include an acquired member code, but the claims to not include an acquiring the code. The coupon code is acquired a single time from the code creation command, and the sales promotion code is created by the processor and transmitted to the user terminal.
Further, it is impossible to identify whether the claimed “processor” is referring to the sales promotion server, POS terminal or communication terminal that are shown in Figure 1. Even, further the examples of coupon code, member code and sales promotion code are used for identifying information, such as a barcode or string of characters, which means it is unreasonable to interpret any of the commands as a type of code because these commands are at best software code. Another alternative is the applicant is attempting to claim acts from FIGS. 6 and 11 illustrating procedures of information processing executed by the processor 21 of the sales promotion server 20 in combination with steps from FIGS. 7 illustrating procedures of information processing executed by the processor 11 of the POS terminal 10. Another alternative is the first or second data is related to service points, but in claim 3 the information is relating to service point which is provided to the consumer. 
In light of the specification one skilled the art would not understand the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin et al. (U.S. 2011/0246284; Hereafter: Chaikin) in view of Goecke et al. (U.S. 2018/0322519; Hereafter: Goecke).
As per Claim 1: Chaikin in view of Goecke discloses the following limitations; 
1. An information processing apparatus comprising: 
Chaikin discloses a display; and a processor configured to: See, [0143, 0150].
Chaikin discloses acquire a code, the code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the system used by a retailer, vendor, or merchant to process a customer's purchases. Most point of sale systems are comprised of a barcode scanner, a register, credit card payment terminal, and an onsite central processor that tracks SKU prices, descriptions, inventory, etc. . . “ [0011]. See, “The user's mobile device is in communication with a point-of-sale scanner or imaging device by displaying on its screen a single barcode image coded to store one or more coupons, member loyalty ID, encrypted user ID, and like information.” [0108]. See, “Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9.” [0145]
Chaikin discloses acquire the first data and the second data from the code acquired by the processor; See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0145]. See Figure 9.
Chaikin discloses provide the information specified by the second data, which was acquired by the processor together with the first data, to the consumer identified by the first data acquired by the processor, See, “A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9…Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700.” [0144]. See also [0145] and Figure 9 and 10 for the mobile wallet and the code. See, [0152] for the reader displaying coupon information. See, [0168] for providing new incentives and receipts. See also, [0170] for information on a mobile device from remote server 700.
Chaikin discloses prompt the consumer to select a coupon display menu on the display; See, “Once connected, mobile users are presented with an interface similar to that presented in FIG. 8. In this figure the user of Mobile Device 800 is viewing their homepage with the option of accessing their mobile wallet, coupons of interest, video/audio content, venue tickets, guides or attractions within their near proximity. The interface is designed such that hyperlinks can be easily selected by pressing a single key on the Mobile Device's 800 numeric or alpha numeric pad. As well, the user can scroll up/down or left/right if need be to view additional content that is not able to fit on the viewing screen.” [0143]. 
Chaikin does not disclose create a coupon list by searching through a coupon database and extracting coupon records from the coupon database; output data of the created coupon list; Examiner note: Chaikin in Figure 9 shows the resulting code of the user selecting coupons from the menu in Figure 8, and that the code include information from one or more incentives. See, [0145-0146]. Chaikin also discloses a lit of coupon in Figure 10, but that list is provided to the coupon manager as opposed to the consumer. 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “system based on the concepts disclosed herein can, for example, include: a coupon database configured to receive and store data regarding available coupons; a mobile application in communication with the coupon database and configured to present the available coupons to a consumer” [0005]. See, “FIG. 1 illustrates an example method 100 according to an embodiment of the invention. A product manufacturer or other coupon issuer may create paper or electronic coupons for a product or service. The electronic coupons may be managed by an e-coupon service. The e-coupon service may store the coupons in a database.” [0024]. See, “The consumer may request to view the available coupons and the app or website may present a page displaying the available coupons 104. The option to auto-apply all available coupons the consumer's purchases may also be presented.” [0025].
Chaikin does not disclose prompt the consumer to select one or more coupons from the output data of the created coupon list; 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “The consumer may continue to navigate the website to select products to purchase and coupons to apply.” [0026].
Chaikin does not disclose create a coupon code based on the select one or more coupons; acquire the created coupon code; and 
However, Goecke disclose creating a coupon code for multiple coupons. See, “The system may generate a single code representing all of the coupons and account credits 116. The code may be a bar code, QR code, etc. that the user can present at a point of sale to have the discounts applied to the purchase, similar to how paper coupons are traditionally processed at the point of sale. However, one code now represents all of the paper coupons, e-coupons, and account credits. The code may be displayed on the consumer's mobile device via the app or website. The code is scanned, the purchase transaction completed and savings applied 118. The paper and e-coupons are redeemed via a coupon redemption process, for example as is known in the art 120. The account, if utilized, is “debited” the amount applied to the current purchase.” [0031]. See, “FIG. 2 illustrates an example system architecture 200 according to an embodiment of the invention. The system shown in FIG. 2 illustrates various modules as separate from each other. However, the modules and functionality may be combined into one or modules on one or more servers.” [0033].
Chaikin discloses create a sales promotion code based on the acquired created coupon code and an acquired member code for identifying a consumer as a member. See, “At checkout, the mobile device user will approach a merchant's POS Terminal 123, or any other type of data utility system, with Mobile Device 800 at hand as depicted in FIG. 12-14. Previous to approaching POS Terminal 123, the user will select what incentives to present to the terminal. Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9. Also included in the data is the mobile wallet owner's encrypted or unencrypted ID. Aggregating incentives into one Barcode 801 is crucial to reducing the amount of time required to extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. The process of aggregating incentives is that of combining all digital information from one or more incentives into one coded image.” [0145]. 
Therefore, from the teaching of  Goecke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a code that includes loyalty account and coupon codes, as disclosed by Chaikin, to provide a list of coupons allowing the user to select one or more coupons and creating a coupon code, as taught by Goecke, for the purpose of saving time of customers and cashiers, as well as not wasting resources.

As per Claim 2:   Chaikin in view of Goecke discloses the following limitations; 
Chaikin discloses 2. The apparatus according to claim 1, wherein the information is information relating to a privilege associated with a commodity, and the processor is configured to provide the information relating to the privilege associated with the commodity purchased by the consumer with the purchase action. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0152] for the reader displaying “…transaction related information (e.g. "coupon valid", "ticket invalid", etc) and may also be used to display status information (e.g. "wireless carrier not detected", "input error xxx", etc)”. See, “In the case of Advertiser 114, they're able to settle billing, create new incentives, manage existing incentives (as depicted in FIG. 10), analyze customer behavior, determine coupon redemption rates, and more. The graphic user interface (GUI) hosted on Remote Server 700 is customized to a user's needs. For example, a seller of automobiles when creating new incentives would interact with a GUI that is customized for the automobile industry.” [0170].

As per Claim 6:   Chaikin in view of Goecke discloses the following limitations; 
Chaikin discloses 6. The apparatus according to claim 1, wherein the code includes a coupon code for identifying a commodity for price reduction. See, [0145]. See Figure 9.

As per Claim 7:   Chaikin in view of Goecke discloses the following limitations; 
Chaikin discloses 7. The apparatus according to claim1, wherein the processor is configured to cause a prompting of a consumer to create a code. See, [0145] where the user is prompted to select incentives to include in the code. See Figures 8 and 9.

As per Claim 8:   Chaikin in view of Goecke discloses the following limitations; 
Chaikin discloses 8. The apparatus according to claim 7, wherein the created code includes a member code and a coupon code. See, [0145]. See Figure 9.

As per Claim 9:   Chaikin in view of Goecke discloses the following limitations; 
9. An information processing apparatus comprising: 
Chaikin discloses a display; and a processor configured to: See, [0143, 0150].
Chaikin discloses acquire a code, the code including first data for identifying a consumer and second data for specifying information relating to a privilege associated with a commodity; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the system used by a retailer, vendor, or merchant to process a customer's purchases. Most point of sale systems are comprised of a barcode scanner, a register, credit card payment terminal, and an onsite central processor that tracks SKU prices, descriptions, inventory, etc. . . “ [0011]. See, “The user's mobile device is in communication with a point-of-sale scanner or imaging device by displaying on its screen a single barcode image coded to store one or more coupons, member loyalty ID, encrypted user ID, and like information.” [0108]. See, “Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9.” [0145]
Chaikin discloses acquire the first data and the second data from the code acquired by the processor; and See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0145]. See Figure 9.
Chaikin discloses provide the information relating to the privilege associated with the commodity when a commodity, the commodity specified by the second data acquired by the processor together with the first data, is included in commodities purchased by the consumer identified by the first data acquired by the processor. See, “A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9…Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700.” [0144]. See also [0145] and Figure 9 and 10 for the mobile wallet and the code. See, [0152] for the reader displaying coupon information. See, [0168] for providing new incentives and receipts. See also, [0170] for information on a mobile device from remote server 700. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0152] for the reader displaying “…transaction related information (e.g. "coupon valid", "ticket invalid", etc) and may also be used to display status information (e.g. "wireless carrier not detected", "input error xxx", etc)”. See, “In the case of Advertiser 114, they're able to settle billing, create new incentives, manage existing incentives (as depicted in FIG. 10), analyze customer behavior, determine coupon redemption rates, and more. The graphic user interface (GUI) hosted on Remote Server 700 is customized to a user's needs. For example, a seller of automobiles when creating new incentives would interact with a GUI that is customized for the automobile industry.” [0170].
Chaikin discloses prompt the consumer to select a coupon display menu on the display; See, “Once connected, mobile users are presented with an interface similar to that presented in FIG. 8. In this figure the user of Mobile Device 800 is viewing their homepage with the option of accessing their mobile wallet, coupons of interest, video/audio content, venue tickets, guides or attractions within their near proximity. The interface is designed such that hyperlinks can be easily selected by pressing a single key on the Mobile Device's 800 numeric or alpha numeric pad. As well, the user can scroll up/down or left/right if need be to view additional content that is not able to fit on the viewing screen.” [0143]. 
Chaikin does not disclose create a coupon list by searching through a coupon database and extracting coupon records from the coupon database; output data of the created coupon list; Examiner note: Chaikin in Figure 9 shows the resulting code of the user selecting coupons from the menu in Figure 8, and that the code include information from one or more incentives. See, [0145-0146]. Chaikin also discloses a list of coupon in Figure 10, but that list is provided to the coupon manager as opposed to the consumer. 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “system based on the concepts disclosed herein can, for example, include: a coupon database configured to receive and store data regarding available coupons; a mobile application in communication with the coupon database and configured to present the available coupons to a consumer” [0005]. See, “FIG. 1 illustrates an example method 100 according to an embodiment of the invention. A product manufacturer or other coupon issuer may create paper or electronic coupons for a product or service. The electronic coupons may be managed by an e-coupon service. The e-coupon service may store the coupons in a database.” [0024]. See, “The consumer may request to view the available coupons and the app or website may present a page displaying the available coupons 104. The option to auto-apply all available coupons the consumer's purchases may also be presented.” [0025].
Chaikin does not disclose prompt the consumer to select one or more coupons from the output data of the created coupon list; 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “The consumer may continue to navigate the website to select products to purchase and coupons to apply.” [0026].
Chaikin does not disclose create a coupon code based on the select one or more coupons; acquire the created coupon code; and 
However, Goecke disclose creating a coupon code for multiple coupons. See, “The system may generate a single code representing all of the coupons and account credits 116. The code may be a bar code, QR code, etc. that the user can present at a point of sale to have the discounts applied to the purchase, similar to how paper coupons are traditionally processed at the point of sale. However, one code now represents all of the paper coupons, e-coupons, and account credits. The code may be displayed on the consumer's mobile device via the app or website. The code is scanned, the purchase transaction completed and savings applied 118. The paper and e-coupons are redeemed via a coupon redemption process, for example as is known in the art 120. The account, if utilized, is “debited” the amount applied to the current purchase.” [0031]. See, “FIG. 2 illustrates an example system architecture 200 according to an embodiment of the invention. The system shown in FIG. 2 illustrates various modules as separate from each other. However, the modules and functionality may be combined into one or modules on one or more servers.” [0033].
Chaikin discloses create a sales promotion code based on the acquired created coupon code and an acquired member code for identifying a consumer as a member. See, “At checkout, the mobile device user will approach a merchant's POS Terminal 123, or any other type of data utility system, with Mobile Device 800 at hand as depicted in FIG. 12-14. Previous to approaching POS Terminal 123, the user will select what incentives to present to the terminal. Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9. Also included in the data is the mobile wallet owner's encrypted or unencrypted ID. Aggregating incentives into one Barcode 801 is crucial to reducing the amount of time required to extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. The process of aggregating incentives is that of combining all digital information from one or more incentives into one coded image.” [0145]. 
Therefore, from the teaching of  Goecke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a code that includes loyalty account and coupon codes, as disclosed by Chaikin, to provide a list of coupons allowing the user to select one or more coupons and creating a coupon code, as taught by Goecke, for the purpose of saving time of customers and cashiers, as well as not wasting resources.


As per Claim 11:   Chaikin in view of Goecke discloses the following limitations; 
11. A control method for an information processing apparatus, comprising: 
Chaikin discloses acquiring a code, the code including first data for identifying a consumer and second data for specifying information to be provided for a purchase action; Examiner’s note: Chaikin discloses a mobile device acquiring a code from a remote server and the POS acquiring the code from the mobile device. See, “The term point-of-sale (POS) refers to the system used by a retailer, vendor, or merchant to process a customer's purchases. Most point of sale systems are comprised of a barcode scanner, a register, credit card payment terminal, and an onsite central processor that tracks SKU prices, descriptions, inventory, etc. . . “ [0011]. See, “The user's mobile device is in communication with a point-of-sale scanner or imaging device by displaying on its screen a single barcode image coded to store one or more coupons, member loyalty ID, encrypted user ID, and like information.” [0108]. See, “Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9.” [0145]
Chaikin discloses acquiring the first data and the second data from the code acquired; and See, “If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0145]. See Figure 9.
Chaikin discloses providing the information specified by the second data acquired together with the first data to the consumer identified by the acquired first data. See, “A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9…Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700.” [0144]. See also [0145] and Figure 9 and 10 for the mobile wallet and the code. See, [0152] for the reader displaying coupon information. See, [0168] for providing new incentives and receipts. See also, [0170] for information on a mobile device from remote server 700.
Chaikin discloses prompting the consumer to select a coupon display menu on the display; See, “Once connected, mobile users are presented with an interface similar to that presented in FIG. 8. In this figure the user of Mobile Device 800 is viewing their homepage with the option of accessing their mobile wallet, coupons of interest, video/audio content, venue tickets, guides or attractions within their near proximity. The interface is designed such that hyperlinks can be easily selected by pressing a single key on the Mobile Device's 800 numeric or alpha numeric pad. As well, the user can scroll up/down or left/right if need be to view additional content that is not able to fit on the viewing screen.” [0143]. 
Chaikin does not disclose creating a coupon list by searching through a coupon database and extracting coupon records from the coupon database; outputting data of the created coupon list; Examiner note: Chaikin in Figure 9 shows the resulting code of the user selecting coupons from the menu in Figure 8, and that the code include information from one or more incentives. See, [0145-0146]. Chaikin also discloses a list of coupon in Figure 10, but that list is provided to the coupon manager as opposed to the consumer. 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “system based on the concepts disclosed herein can, for example, include: a coupon database configured to receive and store data regarding available coupons; a mobile application in communication with the coupon database and configured to present the available coupons to a consumer” [0005]. See, “FIG. 1 illustrates an example method 100 according to an embodiment of the invention. A product manufacturer or other coupon issuer may create paper or electronic coupons for a product or service. The electronic coupons may be managed by an e-coupon service. The e-coupon service may store the coupons in a database.” [0024]. See, “The consumer may request to view the available coupons and the app or website may present a page displaying the available coupons 104. The option to auto-apply all available coupons the consumer's purchases may also be presented.” [0025].
Chaikin does not disclose prompting the consumer to select one or more coupons from the output data of the created coupon list; 
However, Goecke disclose providing a webpage of coupon so the user can select the coupons. See, “The consumer may continue to navigate the website to select products to purchase and coupons to apply.” [0026].
Chaikin does not disclose creating a coupon code based on the select one or more coupons; acquiring the created coupon code; and 
However, Goecke disclose creating a coupon code for multiple coupons. See, “The system may generate a single code representing all of the coupons and account credits 116. The code may be a bar code, QR code, etc. that the user can present at a point of sale to have the discounts applied to the purchase, similar to how paper coupons are traditionally processed at the point of sale. However, one code now represents all of the paper coupons, e-coupons, and account credits. The code may be displayed on the consumer's mobile device via the app or website. The code is scanned, the purchase transaction completed and savings applied 118. The paper and e-coupons are redeemed via a coupon redemption process, for example as is known in the art 120. The account, if utilized, is “debited” the amount applied to the current purchase.” [0031]. See, “FIG. 2 illustrates an example system architecture 200 according to an embodiment of the invention. The system shown in FIG. 2 illustrates various modules as separate from each other. However, the modules and functionality may be combined into one or modules on one or more servers.” [0033].
Chaikin discloses creating a sales promotion code based on the acquired created coupon code and an acquired member code for identifying a consumer as a member. See, “At checkout, the mobile device user will approach a merchant's POS Terminal 123, or any other type of data utility system, with Mobile Device 800 at hand as depicted in FIG. 12-14. Previous to approaching POS Terminal 123, the user will select what incentives to present to the terminal. Selection can be completed by selecting one coupon at a time, or by a semi-automated means where the user might select the merchant's name on their mobile wallet and all incentives relating to that merchant are automatically selected. At which point, software running on the remote application hosting the mobile wallet will aggregate all coupons, loyalty member IDs, gift cards, user ID, or any other form of digital information ("incentives") into one barcode or coded image, such as Barcode 801 as depicted in FIG. 9. Also included in the data is the mobile wallet owner's encrypted or unencrypted ID. Aggregating incentives into one Barcode 801 is crucial to reducing the amount of time required to extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. The process of aggregating incentives is that of combining all digital information from one or more incentives into one coded image.” [0145]. 
Therefore, from the teaching of  Goecke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a code that includes loyalty account and coupon codes, as disclosed by Chaikin, to provide a list of coupons allowing the user to select one or more coupons and creating a coupon code, as taught by Goecke, for the purpose of saving time of customers and cashiers, as well as not wasting resources.

As per Claim 12:   Chaikin in view of Goecke discloses the following limitations; 
Chaikin discloses 12. The method according to claim 11, wherein the information is information relating to a privilege associated with a commodity, the method further comprising providing the information relating to the privilege associated with the commodity purchased by the consumer, the commodity purchased by the consumer with the purchase action. See, [0144] for a user accessing coupons, loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. See, [0145]. See Figure 9. See, “One embodiment of an operation is determining first if the data is that of a 1D barcode, indicating that the data represents an item's SKU or requires no decoding. If it's determined this is the case, the data is forwarded to any one or combination of the POS Terminal 123, the on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21).” [0150]. See, [0152] for the reader displaying “…transaction related information (e.g. "coupon valid", "ticket invalid", etc) and may also be used to display status information (e.g. "wireless carrier not detected", "input error xxx", etc)”. See, “In the case of Advertiser 114, they're able to settle billing, create new incentives, manage existing incentives (as depicted in FIG. 10), analyze customer behavior, determine coupon redemption rates, and more. The graphic user interface (GUI) hosted on Remote Server 700 is customized to a user's needs. For example, a seller of automobiles when creating new incentives would interact with a GUI that is customized for the automobile industry.” [0170].


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin in view of Goecke further in view of Kedzlie et al. (U.S. 2017/0132652; Hereafter: Kedzlie).
As per Claim 3:   Chaikin in view of Goecke and Kedzlie discloses the following limitations; 
Chaikin in view of Goecke does not disclose 3. The apparatus according to claim 1, wherein the information is information relating to a service point, and the processor is configured to provide the service point based on the information to the consumer who performs the purchase action. Examiner’s note: The background discloses incentives and that after the loyalty card is read “discounts are applied to purchases and points may be added to their loyalty account to be redeemed later.” [0006], and  “Electronic incentives, such as electronic coupons, loyalty member services, electronic advertising, gift cards, and more, have been in use during the past few years but have yet to become ubiquitous.” [0094]. The description discloses allowing a user to access loyalty member ID’s at [0144]. Chaikin discloses loyalty identifiers but does not explicitly disclose providing service points.
However, Kedzlie discloses providing points for purchases and notifying the consumer of the points. Kedzlie also discloses a coupon having both coupon and loyalty account information. See, “When a loyalty indicator is found in the authorization reply, the merchant 102 (or a part of the loyalty engine 116 located at the merchant 102) extracts the loyalty indicator from the reply, at 320, and updates the appropriate loyalty account for the consumer based on the transaction, at 322 (without the consumer 112 separately presenting the loyalty account indicator to the merchant). The update may include updating the total point value (or loyalty reward value), recording transaction information, incrementing a purchase tally, calculating available rewards based on a new total of points, etc. For example, the update may be done to the loyalty reward value for the consumer's account based on a purchase total for the transaction, and when a product identifier for the purchased product is indicative of an eligible product for rewards to the loyalty account. This can be done in real time, or this may be done as part of a batch process (e.g., at the end of a business day, etc.). The merchant 102 then notifies the consumer 112 of the completed transaction and/or provides the consumer 112 with information about the state of the consumer's loyalty account, at 324 (e.g., via a reward notification message, etc.).” [0049]. See, “The consumer 112 may then be able to redeem the coupon at a point-of-sale terminal by scanning a barcode on the coupon. Any discount associated with the coupon is applied to the transaction, and the consumer completes the transaction by providing information for his/her payment account (e.g., the PAN, etc.). In connection with the transaction, the merchant 102 transmits data for the coupon to the loyalty engine 116 (e.g., indicating redemption of the coupon and value of the coupon, etc.), via the loyalty engine API, either in real time or in batch. The merchant 102 then separately transmits an authorization message for the transaction, as described in the system 100. When the coupon barcode includes a loyalty identifier for the consumer 112, the loyalty engine 116 updates the consumer's loyalty account upon receipt of the coupon data via the loyalty engine API (independent of the authorization message).” [0075].
Therefore, from the teaching of Kedzlie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Chaikin in view of Goecke, to provide points, as taught by Kedzlie, for the purpose of attributing points to the appropriate loyalty accounts, without the consumers involved in the transactions having to separately present loyalty account indicators to the merchants.

As per Claim 13:   Chaikin in view of Goecke and Kedzlie the following limitations; 
Chaikin in view of Goecke does not disclose 13. The method according to claim 11, wherein the information is information relating to a service point, and the method further comprising providing the service point based on the information to the consumer who performs the purchase action. Examiner’s note: The background discloses incentives and that after the loyalty card is read “discounts are applied to purchases and points may be added to their loyalty account to be redeemed later.” [0006], and  “Electronic incentives, such as electronic coupons, loyalty member services, electronic advertising, gift cards, and more, have been in use during the past few years but have yet to become ubiquitous.” [0094]. The description discloses allowing a user to access loyalty member ID’s at [0144]. Chaikin discloses loyalty identifiers but does not explicitly disclose providing service points.
However, Kedzlie discloses providing points for purchases and notifying the consumer of the points. Kedzlie also discloses a coupon having both coupon and loyalty account information. See, “When a loyalty indicator is found in the authorization reply, the merchant 102 (or a part of the loyalty engine 116 located at the merchant 102) extracts the loyalty indicator from the reply, at 320, and updates the appropriate loyalty account for the consumer based on the transaction, at 322 (without the consumer 112 separately presenting the loyalty account indicator to the merchant). The update may include updating the total point value (or loyalty reward value), recording transaction information, incrementing a purchase tally, calculating available rewards based on a new total of points, etc. For example, the update may be done to the loyalty reward value for the consumer's account based on a purchase total for the transaction, and when a product identifier for the purchased product is indicative of an eligible product for rewards to the loyalty account. This can be done in real time, or this may be done as part of a batch process (e.g., at the end of a business day, etc.). The merchant 102 then notifies the consumer 112 of the completed transaction and/or provides the consumer 112 with information about the state of the consumer's loyalty account, at 324 (e.g., via a reward notification message, etc.).” [0049]. See, “The consumer 112 may then be able to redeem the coupon at a point-of-sale terminal by scanning a barcode on the coupon. Any discount associated with the coupon is applied to the transaction, and the consumer completes the transaction by providing information for his/her payment account (e.g., the PAN, etc.). In connection with the transaction, the merchant 102 transmits data for the coupon to the loyalty engine 116 (e.g., indicating redemption of the coupon and value of the coupon, etc.), via the loyalty engine API, either in real time or in batch. The merchant 102 then separately transmits an authorization message for the transaction, as described in the system 100. When the coupon barcode includes a loyalty identifier for the consumer 112, the loyalty engine 116 updates the consumer's loyalty account upon receipt of the coupon data via the loyalty engine API (independent of the authorization message).” [0075].
Therefore, from the teaching of Kedzlie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Chaikin in view of Goecke, to provide points, as taught by Kedzlie, for the purpose of attributing points to the appropriate loyalty accounts, without the consumers involved in the transactions having to separately present loyalty account indicators to the merchants.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chaikin in view of Goecke further in view of Wu (U.S. 2014/0081720; Hereafter: Wu).
As per Claim 10:   Chaikin in view of Goecke  and Wu discloses the following limitations; 
10. The apparatus according to claim 9, the processor further configured to, 
Chaikin in view of Goecke does not disclose when the commodity, which is specified by the second data acquired by the processor together with the first data, is not included in the commodities purchased by the consumer identified by the first data acquired by the processor, inform the consumer that the commodity is not included in the commodities purchased by the consumer identified by the first data acquired. Examiner’s note: Chaikin discloses incentives for commodities, such as automobile, and scanning item codes (SKU) at a POS terminal and “displaying coupon valid” but does not explicitly disclose the display on the inceptor device 400 is informing the customer and  Chaikin does not disclose matching or comparing commodities purchased to coupons and informing the customer of the missing item. See, [0148, 0149, 0152, 0170].
However, Wu discloses reading product barcodes at a POS and matching the product identifier coupon identifiers and notify the consumer of the invalidity of the coupon. See, “The entering of transaction details may include reading machine-readable codes (e.g., bar codes) of products, the keying in of information by a user, or other methods as will be apparent to persons having skill in the relevant art. The transaction details may be stored in the transaction database 116.” [0055]. See, “If none of the configuration profiles 402 correspond to the at least one coupon record 502, matching both the product identifiers 404 in step 616 or the target identifiers 406 in step 618, then, in step 820, the point of sale system 112 (e.g., or a user of the point of sale system 112, such as a merchant employee) may notify the consumer (e.g., the user of the mobile device 102) of the invalidity of the coupon. In one embodiment, the notification may be transmitted by the point of sale system 112 to the mobile device 102 via NFC for display on the mobile device 102 (e.g., by the display unit 204).” [0060].
Therefore, from the teaching of  Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the loyalty account, as disclosed by Chaikin in view of Goecke, to provide points, as taught by Wu, for the purpose of allowing the consumer to select a different coupon to be applied to the transaction, or confirmation to proceed with the financial transaction without an applied coupon.
Response to Arguments
Regarding 35 USC 101: Reducing a feeling of complexity, and the burden on store clerks, as well as an improvement to customer experience is at best an improvement to a business process that uses generic computerized devices to obtain the result. 
Regarding 35 USC 103: Applicant arguments are moot in view of new combination of references set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liberty et al US 2014/0172531 discloses performing a transaction with a QR code that includes coupon, payment and loyalty accounts. Edmiston et al. US 2021/0357969 discloses a Bcode with coupon and customer identifiers where the Bcode is scanned. Masri US 2011/0071895 discloses a mobile application that generates scan codes include product and reward information, as well as the code in Fig 22.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688